Citation Nr: 0113570	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-13 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to July 
1942 and from September 1944 to June 1946.  He was a POW from 
April 1942 to July 1942.  He died on April [redacted], 1999; the 
appellant is his surviving spouse.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied entitlement to service 
connection for the cause of the veteran's death. 

  
 FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  

  
CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service; nor 
is it related to an injury or disease that may have been 
presumed to have been service incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service Department Form 632 establishes the veteran served on 
active duty from December 1941 to July 1942 and from 
September 1944 to June 1946.  Form 632 also shows he was a 
POW at Camp O'Donnell, Capas, Tarlac, Philippines from April 
1942 to July 1942.   

In March 1946, the veteran completed an Affidavit for 
Philippine Army Personnel.  He stated in the affidavit that 
he incurred malaria and dysentery during his internment as a 
POW.  After recovering, he engaged in farming before 
reentering active service in April 1945, according to the 
affidavit.  

In an August 1946 report of physical examination for release 
from active duty, the veteran indicated he incurred no 
significant diseases, wounds, or injuries during service.  
Examination results for all systems were normal, with the 
lungs described as "apparently clear."  Two months later, 
on October 8, 1946, another physical examination was 
performed, and the results were slightly different.  The 
veteran stated he had malaria and dysentery while at Camp 
O'Donnell, which had been cured at the time of the 
examination.  A chest X-ray was interpreted as evidencing 
soft infiltration of the right middle lobe.  Nevertheless, 
the lungs were again described as "apparently clear," and 
the remainder of the examination results were normal.   

One week later, on October 15, 1946, yet another examination 
was performed.  Again, the veteran indicated he had malaria 
and dysentery while at Camp O'Donnell, which had been cured 
at the time of the examination.  A handwritten addition to 
that statement, however, indicated he was still suffering 
from those impairments at the time of his examination.

In January 1960, the RO denied entitlement to service 
connection for pulmonary tuberculosis (PTB). 

VA chest X-rays from September 1984 show accentuation of 
pulmonary markings in both lower lung fields with patchy and 
mottled infiltrations.  The upper lung fields were clear, and 
the diagnostic impression was pneumonitis.  

In June 1994, the veteran submitted a medical certification 
of treatment from Dr. JLR (initials), who certified the 
veteran had been treated biweekly from October 1993 to 
January 1994 for peptic ulcer disease, among other things.  
VA performed an upper gastrointestinal (GI) plain film series 
in July 1994.  The diagnostic impression from that upper GI 
series was essentially negative.  The examiner concluded 
there was no objective evidence of peptic ulcer disease.  In 
October 1994, the RO denied entitlement to service connection 
for peptic ulcer disease.  

In July 1996, VA again conducted an upper GI series, and 
again the results were essentially normal.  The examiner 
concluded there was no objective evidence of peptic ulcer 
disease.  

In February 1998, the RO granted entitlement to service 
connection for ischemic heart disease, rated at 30 percent.  

In November 1998, the veteran applied for a total disability 
rating for compensation purposes on the basis of individual 
unemployability (TDIU).

Ramos General Hospital admitted the veteran for three days in 
January 1999.  Chest X-rays at that time revealed active PTB, 
minimal in extent.  An upper GI series was also done, which 
disclosed findings suggestive of an ulcer crater in the upper 
body of the stomach.  The examiner diagnosed minimal Koch's 
pulmonale and hepatoma.       

Central Luzon Doctors' Hospital treated the veteran 
intermittently from March 1999 until his death the following 
month.  Chest X-rays at that time showed probable pneumonia.  
Final diagnoses at that facility include liver mass, 
pulmonary tuberculosis, and superior mediastinal mass lesion.

A certified copy of the veteran's death certificate 
establishes he died on April [redacted], 1999.  The certificate of 
death reports cardiorespiratory failure as the immediate 
cause of death; hepatic cancer as the antecedent cause of 
death; and a gastric ulcer as the underlying cause of death.  
PTB was considered a significant condition contributing to 
death.  

In April 1999, the appellant applied for entitlement to 
service connection for the cause of the veteran's death.  

For purposes of accrued benefits, the RO issued a rating 
decision in November 1999, which granted entitlement to an 
increased evaluation of 60 percent for ischemic heart 
disease, and a TDIU, each with an effective date of June 17, 
1996.  

In November 1999 and February 2000 rating decisions, the RO 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant perfected her appeal to the 
Board by timely filing her notice of disagreement and 
substantive appeal to the Board (VA Form 9).  In her VA Form 
9, the appellant argues entitlement to service connection for 
the cause of the veteran's death due to his service-connected 
ischemic heart disease.  

In January 2000, the veteran's attending physician at Ramos 
General Hospital completed a clinical abstract in which he 
indicated hepatoma and minimal Koch's pulmonale were the only 
two diagnoses from evaluations performed one year earlier.

Criteria

Service Connection for Cause of Death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993), and Allen 
v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2000).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2000). 

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2000).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

If a veteran is: (1) A former POW and; (2) as such was 
interned or detained for not less than 30 days, the diseases 
listed at 38 C.F.R. § 3.309(c) shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
Sec. 3.307 are also satisfied.  (For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.)  38 C.F.R. § 3.309(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  


Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required to satisfy the duty to assist 
provisions as mandated by the VCAA.  VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).   

The veteran was a Philippine soldier and member of the 
USAFFE, who was captured and interned as a POW.  Quiban v. 
VA, 928 F. 2d 1154 (Fed. Cir. 1991). These facts raise the 
issue of diseases specific to former POWs.  38 C.F.R. 
§ 3.309(c).  Including these special issues, the appellant 
has been provided with notice of what is required to 
substantiate her claim.  By virtue of the November 1999 and 
February 2000 rating decisions, April 2000 statement of the 
case, the appellant was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim, as well as the time period to submit such 
information.  

VA requested the veteran's complete service medical records 
and received his processing affidavit, discharge 
examinations, as well as a completed Form 632 verifying his 
POW status.  As for private medical evidence, the appellant 
has not indicated the existence of any other relevant 
evidence that has not already been requested and/or obtained 
by the RO.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

As for requesting a file opinion review of the etiology of 
the veteran's death, the Board finds that it is unnecessary 
because the record fails to establish any in-service 
incurrence or aggravation (or presumptive service connection) 
of an event, disease, or injury that may be associated with 
the cause of the veteran's death.  In this regard, the Board 
has considered the appellant's own contentions in favor of 
her claim.  These statements linking the cause of death to 
service are not competent evidence in this case, and there is 
no other information, medical and/or lay evidence, on file 
that supports her contentions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Thus, there is no reasonable 
possibility that a VA medical opinion would assist in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A). 

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to her under this new legislation.  Moreover, she 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and she has 
done so.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


II. Service Connection for Cause of Death

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected-disability claims 
brought by the veteran before his death.  Lathan, supra; 
38 C.F.R. § 20.1106 (2000).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

A. Principal causes

The current disability requirement has been met because the 
veteran died of hepatic cancer, a gastric ulcer, and minimal 
PTB.  Carbino, supra.   

The probative evidence, however, fails to show that these 
diseases were manifest within any presumptive period.  The 
probative evidence also fails to show that these diseases 
were incurred in or aggravated by military service.  
38 C.F.R. § 3.303, 3.307, 3.309. 

For presumptive service connection, the post-service medical 
evidence, including that submitted in connection with 
previous claims, reflects no manifestations or diagnoses of 
hepatic cancer or PTB until many years after service, far 
removed from any applicable presumptive period.  For 
instance, at the time of the January 1960 rating decision, 
wherein the RO denied entitlement to service connection for 
PTB, the veteran had not seen a physician for that disease. 
As for his hepatoma, it appears from the record that it was 
first diagnosed during his January 1999 admission to Ramos 
General Hospital, only four months prior to his death.  The 
only other mention of hepatoma in the record is on the death 
certificate.  The probative evidence establishes that no 
disease or injury was manifest within their respective 
presumptive periods, except for peptic ulcer disease as 
discussed below.  

For in-service incurrence or aggravation, the veteran's 
service medical records and affidavits relatively 
contemporaneous with service indicate he only experienced 
malaria and dysentery during active service; these records 
make no reference to complaints or treatment for any other 
diseases or injuries incurred at that time.  The only notable 
finding was during the October 1946 separation examination in 
which a chest X-ray revealed soft infiltration.  The lungs 
were still considered clear at that examination, and PTB was 
never diagnosed in-service.  38 C.F.R. §§ 3.307, 3.371 
(2000).

With regard to gastric ulcers (also considered peptic ulcer 
disease), the Board must consider the presumptive provisions 
for diseases specific to former POWs.  In the instant case, 
there is no record of peptic ulcer disease during service, 
but findings of an ulcer crater, followed by a death 
certificate listing gastric ulcer as a cause of death, 
sufficiently shows peptic ulcer disease was manifest to a 
compensable degree after discharge.  Therefore, the veteran's 
peptic ulcer disease is presumed to be serviced connected.  
38 C.F.R. § 3.309(c).  




However, this presumption is promptly rebutted by competent 
and probative evidence, such as VA examinations as recent as 
1994 and 1996, both revealing no objective findings of 
ulceration.  Additionally, the veteran's attending physician 
four months prior to death diagnosed a PTB-related disorder 
and hepatoma but did not diagnose any form of peptic ulcer 
disease.  38 C.F.R. § 3.307(d). 


B. Contributory Causes

In VA Form 9, the appellant argues she is entitled to service 
connection for the cause of veteran's death due to his 
service-connected ischemic heart disease.  In addition to 
establishing no in-service incurrence or presumption for the 
diseases considered the primary causes of death, the 
competent and probative evidence fails to show any causal 
connection between his death and a contributory cause. 
38 C.F.R. § 3.312(c).

The veteran's service-connected ischemic heart disease is 
considered a disease involving active processes affecting 
vital organs and has thus received careful consideration as 
to whether it was a contributory cause of death.  To this 
issue, the probative evidence reflects virtually no treatment 
of his heart disease in the years immediately preceding his 
death.  There are also no physician opinions on record that 
attribute his ischemic heart disease as either causing his 
other diagnosed disabilities or accelerating their severity.  

The Board has considered 38 C.F.R. § 3.312(c)(4) and finds 
the application of this regulation immaterial to the outcome 
of this case.  

In Quiamco v. Brown, 6 Vet. App. 304 (1994), a case 
strikingly similar to the present claim, the appellant sought 
entitlement to service connection for the veteran's cause of 
death, where the death certificate listed cardiorespiratory 
arrest as the immediate cause of death, hepatoma as the 
antecedent cause, and acid peptic disease as the underlying 
cause.  The Court vacated and remanded the Board's decision 
in part due to a Colvin violation and its failure to consider 
38 C.F.R. §§ 3.312(c)(4) (2000).  Quiamco v. Brown, 6 Vet. 
App. 304 (1994); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

In that case, the Board specifically determined hepatoma was 
"by its very nature so overwhelming that eventual death can 
be anticipated...." This language is from the very regulation 
the Court stated the Board had failed to consider.  Then, in 
applying those regulations, the Court cited a Colvin 
violation.  The inability to reconcile this issue, however, 
does not prejudice the appellant, because a finding that 
hepatoma is fatal irrespective of coexisting conditions does 
not support her claim.  Quiamco, supra.

The Board also notes that during the veteran's lifetime, his 
ischemic heart disease was rated as 60 percent disabling.  
Although he was granted entitlement to a TDIU, he never 
received an evaluation of 100 percent.  Had his ischemic 
heart disease been evaluated as 100 percent disabling, 
contributory causation may have been assumed in the present 
case.  38 C.F.R. §§ 3.312(c)(3) (2000).

The Board reiterates that the medical conclusions argued by 
the appellant cannot constitute competent medical evidence.  
Espiritu, supra.  Furthermore, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's cause of death is 
related to a disease or injury incurred, or aggravated by, 
service.  Colvin, supra. 

In light of the above, the Board is of the opinion that a 
preponderance of the evidence is against the appellant's 
claim for service connection of the cause of death.  In this 
regard, the probative medical evidence does not show that the 
cause of death was incurred in, or aggravated by, military 
service.  The probative evidence does not show that the cause 
of death was incurred within any applicable presumptive 
period subsequent to military service.  Finally, the 
probative evidence does not show that the cause of death was 
related to a contributory disease or injury. Gilbert, supra.


ORDER

The claim of entitlement to service connection for the 
veteran's cause of death is denied.


 

		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

